Spofford, J.
This suit was brought in the parish of Rapides, upon a judgment rendered against the defendant, after contestation, in a court of the State of Mississippi. The original suit was founded upon a promissory note executed by the defendant. His defence in Mississippi was the statute of limitations of that State, where the note was executed and where it was payable.
The cause was originally tried in the Circuit Court for Wilkinson County, Mississippi. There were three trials, and three successive verdicts for the plaintiff. The first two were set aside, but upon the third verdict, a final judgment was rendered for the plaintiff. The defendant prosecuted a writ of error in the High Court of Errors and Appeals, where the judgment of the Circuit Court of Wilkinson County was affirmed, with five per cent, damages,, pursuant to a Mississippi statute.
The defendant in the present suit excepted to the introduction in evidence' of the exemplification of the record by the Clerk of the Circuit Court of Wilkinson.County, Mississippi. The Clerk's certificate is in the following form:.
“ Tiie State of Mississippi, ) Wilkinson County, j
“ I, Henry J. Buttm'worth, Clerk of the Circuit Court in and for said county and State aforesaid, do hereby certify the foregoing sixteen pages to be a true and correct copy of the record, first and last executions, also of the final decree of the High Court of Errors and Appeals, with the endorsements and Sheriff’s return thereon, in the case of the West Felieicma BaiVroad Company against Chandes A. Thornton, as fully as the same remains on file and of record in my office. Given under my hand and the seal of,” &c., &c.
The objections to the certificate as presented by the bill of exceptions are : first, that it shows the record to be incomplete; and, second, that the Clerk of Wilkinson County Court could not certify to the correctness of the copy of the final decree of the High Court of Errors and Appeals.
Undoubtedly a mutilated record should not he received in evidence. But it *737should appear to be mutilated before the court is called upon to reject it. Here there is no mutilation. The Clerk certifies all that the law authorizes him to certify; that he has made a true copy of the record in tho cause, as fully as tho same remains on filo and of record in his office. His certificate does not disclose that any thing is missing, which was ever of record in the cause. Nor does any thing seem to be wanting- to the completeness of tho record. It was urged in tho oral argument, that the reasons on which tho High Court of Errors and Appeals founded their judgment upon the writ of error, are wanting, and that the record is, therefore, fatally defective. But in no court with whose jurisprudence we are conversant, do the reasons for judgment form an integral part of the judgment itself. The opinion of tho court is but an exposition of the motives upon which its decree is based. The opinion of the court may be, and in practice often is given ore temía; the judgment is of necessity a matter of record. For the sake of greater accuracy and to avoid as far as possible the mistakes of reporters, a practice has grown up in the courts of England, France and the United States, of reducing to writing the reasons which influence the decision of the court in each case, and of reading- the opinion thus prepared before pronouncing the decree which alone, in strict language, forms the “judgment” of the courts. Even if tho judgment is not a logical sequence of the opinion, the judgment can never bo impeached as between the parties on that account. The decree of the High Court of Errors and Appeals in this case, is perfectly free from ambiguity; the reasons which that court may have given for rendering it are of no consequence to us, and can in no degree affect a judgment which, upon its face, is complete, lucid and conclusive of the matter at issue between the parties. Not only are the reasons for that judgment unnecessary to the determination of the present controversy, but there is nothing to indicate that they ever formed a part of the record which the Wilkinson County Clerk attempted to certify.
But it was'urged as a second objection to the admissibility of the transcript, that the Clerk of tho Circuit Court could not certify a decree of the High Court of Errors and Appeals, and that his copy of that decree is but the copy of a copy, and therefore inadmissible. The judgment of the High Court of Errors and Appeals, authenticated by the certificate of the Clerk of thatcourt, and sent down to the Clerk of the Wilkinson County Court to be preserved among- its archives, formed an essential part of the record in this cause. It was the duty of the Wilkinson County Clerk to copy it into the exemplification of the record which he sent hither; and the objection that it is a copy of a copy, is no more tenable than would be a similar objection to his transcription of any authentic copy of a public act or record, which either of the parties might have adduced in evidence upon trial. Any paper thus made a part of the record in the cause, although in reality a copy, becomes an original for the purpose of making out a transcript, which shall embody a truthful history of the cause, as it appears of record in the court whence it comes.
The objections to the admissibility of tho exemplification were, therefore, properly overruled.
In this court-, it has not only been strenuously urged that the Mississippi judgment was against evidence and contrary to Mississippi law, but that we can go behind that judgment and entertain the plea of prescription under the Louisiana Code to the note upon which the Mississippi suit was based. It is conceded that the judgment in Mississippi was rendered after contestation be*738tween the parties, by a court of competent jurisdiction, and no fraud is alleged. Under those circumstances, it is far be}mnd the appellate power of this court, to alter or revise the decrees of the High Court of Errors and Appeals, or of any other court of Mississippi. And it would be subversive of fundamental principles and productive of litigation without end, to open a judgment thus rendered and permit the defendant to plead either tho old or any new defences to tho original cause of action. The promissory noto whioh tho plaintiff sued upon in Mississippi, has no longer a legal oxistenco; it is merged in the judgment, and it can only he severed from it by tho reversal or rescission of that judgment. Abat v. Buisson, 9 La. 418; Oakey v. Murphy, 1 An. 372; Smalley v. Creditors, 3 An. 386; Dennistoun v. Payne, 7 An. 333.
Tho proscription liherandi eausa appertains to the remedy, and is governed by tho law of tho former. The defendant can plead any prescription established by the law of Louisiana to tho particular action brought against him hero; but this is a personal action of debt upon a judgment — -it is not an action upon a promissory note. The prescription applicable to judgments is ten years. But tho judgment sued upon was renderod in April, 1855, and this suit was brought in June, 1850.
It is well settled, that a judgment rendered in another State of the Union, proporly authenticated, has the same force and effect hero as in the State where it was rendered. Tipton v. Mansfield, 10 La. 193; Briggs v, Spenser, 3 Rob. 265; 7 Cranch 481; 3 Wheat. 234. And a final judgment of a competent court of a sistor State, after oitation, is conclusive of tho matters therein determined between the samo parties hero, in the absence of evidence positively impeaching it. Rowand v. Jarvis, 5 An. 43; Lewis v. Wilder, 4 An. 574; Hazard v. Agricultural Bank of Mississippi, 11 Rob. 385; Machee v. Cairnes, 2 N. S. 599.
There is nothing' in the pleadings or tho ovidenco to impeach the judgment sued upon; and tho action upon that judgment is not prescribed by our law.
We have not noticed the bill of exceptions to the refusal of the prayer in the defendant’s answer for a trial by jury, because, although the point has been brought to our attention, the appellant’s counsel has not asked that tho cause ho remanded for a jury trial, but has chosen to put it before us on its merits, and to ask a final judgment at our hands. This course was the moro proper, as the defence involves only questions of law, and as our opinion upon those questions is decisive of the case, it would be worse than useless to subject tho parties to the expense and delay of a new trial.
Judgment affirmed,